 1
     James K. Schultz, Esq., Nevada Bar No. 10219
 2   SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
     1545 Hotel Circle South, Suite 150
 3   San Diego, CA 92108
 4
     Telephone: (619) 758-1891
     Facsimile: (619) 296-2013
 5   E-mail jschultz@sessions.legal
 6
     Shannon G. Splaine, Esq., Nevada Bar No. 8241
 7   LINCOLN, GUSTAFSON & CERCOS LLP
 8
     3960 Howard Hughes Parkway, Suite 200
     Las Vegas, NV 89169-5968
 9   Telephone: (702) 257-1997
10
     Facsimile: (702) 257-2203
     E-Mail: ssplaine@lgclawoffice.com
11   Attorneys for Defendant Fair Collections & Outsourcing, Inc.
12

13                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
14
     JOHN C. PIPES,                                 Case No: 2:18-cv-01569-RFB-GWF
15

16                 Plaintiff,
           vs.
17                                                    STIPULATION TO EXTEND TIME
                                                       TO RESPOND TO COMPLAINT
18   FAIR COLLECTIONS &
     OUTSOURCING, INC. a Foreign
19
     Company, and EXPERIAN
20   INFORMATION SOLUTIONS, INC., a
     Foreign Corporation,
21

22                 Defendants.

23

            Plaintiff, John C. Pipes ("Plaintiff) and Defendant, Fair Collections & Outsourcing,
24

25   Inc. ("FCO") through undersigned counsel, hereby stipulate and agree that Defendant shal
26
     have a 21 day extension of time, until October 22, 2018 to respond to the Complaint.
27
     Plaintiff and FCO are engaged in informal discovery and settlement discussions, and th
28

     additional time to respond to the Complaint will facilitate these discussions.
__________________________
RICHARD F. BOULWARE, II
United States District Judge

DATE: October 2, 2018.
 1
                                   CERTIFICATE OF SERVICE
 2

 3
            I hereby certify that on this 1st day of October 2018, a copy of the foregoing wa
 4
     filed electronically in the ECF system. Notice of this filing will be sent to the parties o
 5

 6
     record by operation of the Court's electronic filing system. Parties may access this filin

 7   through the Court's system.
 8

 9

10

11

12
                                               Staci . Ibarra, an employee
                                               of the law offices of
13                                             Lincoln, Gustafson & Cercos, LLP
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                  3
